DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Reopening of Prosecution after Pre-Appeal Conference
In view of the Pre-Appeal Brief Conference Request filed on 04/20/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection, as well as the maintaining of the prior grounds of rejection, is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PHILIP C TUCKER/               Supervisory Patent Examiner, Art Unit 1745                                                                                                                                                                                         

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.
Applicant argues that Kunimine (US20100328389 – previously of record) and Anderson (US20020001002 – previously of record) do not teach the first set of mask data indicating a first primitive size for each primitive of the first quantity of primitives, the second set of mask data indicated a second primitive size for each primitive of the second quantity of primitives, and wherein the first primitive size is different from the second primitive size, and the first quantity of primitives has few primitives than the second quantity of primitives (pg 2 3rd full paragraph). Applicant specifically argues that using mask data to indicate a primitive size and, more specifically, using first and second sets of mask data to indicate respective first and second primitive sizes that are different from one another is not disclosed by Anderson (pg 2 4th full paragraph). The Examiner respectfully disagrees. While Kunimine does not explicitly disclose wherein the first primitive size is different from the second primitive size, Anderson teaches that primitives can be of varied numbers and size in order to decrease power consumption and address fluidic concerns (para 0019). While not explicitly teaching that the first primitive size is different from a second primitive size, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. making the primitives have the same or different numbers of fluid actuators, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143. Alternatively or additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize primitive sizes which provide produce the best results for power consumption and fluidic concerns as is a stated benefit of using primitives of Anderson.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 rejected under 35 U.S.C. 101 because each claim is not directed to patent eligible subject matter.
While the preamble is directed toward a “fluid ejection system,” the only physical limitation is a generic controller. The controller determines numbers of primitives, actuators per primitive, and number of actuators per actuation event, i.e. an abstract idea. The use of a generic controller for implementing the abstract idea does not amount to integration into a practical application.
Further, if it is determined the abstract idea is integrated into a practical application, the claims do not add significantly more, as required of Step 2B, because the use of a “fluid ejection system” comprising “an actuation controller” is well-understood, routine, and conventional within the industry.
Claims 1-11 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 9-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunimine (US20100328389) in view of Anderson (US20020001002).

In reference to claims 1, 16, and 18:
Kunimine discloses a fluid ejection system (abstract) comprising:
an actuation controller to:
select a first set of mask data for enabling fluid actuators with respect to a first region, the first set of mask data indicating a first number of fluid actuators of an array of fluid actuators enabled for actuation for a respective actuation event of a first set of actuation events (paras 0039-0040; Figs. 6A-7B); and
select a second set of mask data for enabling fluid actuators with respect to a second region, the second set of mask, data indicating a second number of fluid actuators of the array of fluid actuators, enabled for actuation for a respective actuation event of a second set of actuation events (paras 0039-0040; Figs. 6A-7B).
Kunimine does not disclose wherein the first set of mask data provides the actuators are arranged in a first quantity of primitives and the first set of mask data provides a first primitive size for each primitive of the first quantity of primitives or wherein the second set of mask data provides the actuators are arranged in a second quantity of primitives and the second set of mask data provides a second primitive size for each primitive of the second quantity of primitives wherein the first primitive size is different from the second primitive size, and the first quantity of primitives has fewer primitives than the second quantity of primitives (claim 1), wherein a primitive of the first quantity of primitives of the first primitive size has more fluid actuators than a primitive of the second quantity of primitives of the second primitive size (claim 16), or wherein each primitive of the first quantity of primitives of the first primitive size has more fluid actuators than each primitive of the second quantity of primitives of the second primitive size (claim 18). However, this is obvious in view of Anderson. Anderson teaches a fluid ejection system (paras 0015-0019). Anderson further teaches grouping the nozzles into primitives which may have a varied number of nozzles in order to decrease power consumption and address fluidic concerns (para 0019). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Kunimine with the primitive grouping of Anderson in order to decrease power consumption and address fluidic concerns.
While Anderson does not explicitly state wherein a primitive of the first quantity of primitives of the first primitive size has more fluid actuators than a primitive of the second quantity of primitives of the second primitive size (claim 16) or wherein each primitive of the first quantity of primitives of the first primitive size has more fluid actuators than each primitive of the second quantity of primitives of the second primitive size (claim 18), it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. making the primitives have the same or different numbers of fluid actuators, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

In reference to claim 2:
In addition to the discussion of claim 1, above, Kunimine further discloses wherein the actuation controller is to select the first set of mask data and to select the second set of mask data based upon a first characteristic of fluid actuations with respect to the first region and a second characteristic of fluid actuations with respect to the second region (Figs. 6A-7B).

In reference to claim 5:
In addition to the discussion of claim 2, above, Kunimine further discloses wherein the first characteristic comprises a first fluid composition of fluid ejected on the first region and the second fluid characteristic comprises a second fluid composition of fluid ejected on the second region (Figs. 6A-7B).

In reference to claim 9:
In addition to the discussion of claim 1, above, Kunimine further discloses further comprising:
the array of fluid actuators (Fig. 3)
an actuation data register to store actuation data that indicates each fluid actuator of the array of fluid actuators to actuate for the set of actuation events (para 0043);
at least one mask register to store the first set of mask data (para 0045)
actuation logic coupled to the actuation data register, the at least one mask register, and the array of  fluid actuators, the actuation logic to electrically actuate a subset of the fluid actuators based at least in part on the actuation data register and the at least one mask register for a respective actuation event (paras 0039-0040; Figs. 6A-7B).

In reference to claim 10:
In addition to the discussion of claim 1, above, Kunimine further discloses wherein the actuation controller is to select the first set of mask data by selecting a subset of the first set of mask data, the subset being repeated to form the first set of mask data (Figs. 6A-7B).

In reference to claim 11:
In addition to the discussion of claim 1, above, Kunimine further discloses wherein the actuation controller is to select the first set of mask data by selecting a mask register storing the first set of mask data (paras 0039-0040; Figs. 6A-7B).

Claims 3, 4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunimine and Anderson as applied to claim 2, above, and further in view of Jorba Closa (WO2015022018).

In reference to claims 3, 4, and 6:
In addition to the discussion of claim 2, above, modified Kunimine does not teach wherein the first characteristic comprises a first fluid actuator actuation density of the first region and the second characteristic comprises a second fluid actuator actuation density of the second region (claim 3), wherein the actuation controller is to determine the first fluid actuator actuation density of the first region and the second fluid actuator actuation density of the second region based upon image data (claim 4), or wherein the actuation controller is to select the first set of mask data and to select the second set of mask data further based upon power characteristics of the fluid ejection system (claim 6). However, this is taught by Jorba Closa. Jorba Closa teaches a fluid ejection system (para 0011). Jorba Closa further teaches selecting mask settings having different density settings in order to control for printhead temperature alignment (paras 0034-0038)(Jorba Closa teaches that the amount of print fluid to be ejected, the firing frequency of the printhead, the printing mode, print fluid density, how long firing is sustained, and length of print swaths affect the temperature, para 0013, and each of these is interpreted by the Examiner as a “power characteristic” as each depends on power consumption). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of modified Kunimine with the mask selection of Jorba Closa in order to control for printhead temperature alignment.

In reference to claim 8:
In addition to the discussion of claim 1, above, modified Kunimine does not teach wherein the actuation controller is to select the first set of mask data and to select the second set of mask data based upon a first power profile of the first region and a second power profile of the second region, wherein the first power profile is different from the second power profile , the first power profile and the second  power profile indicating an amount of power to be consumed during ejection of a fluid in the first region and in the second region, respectively. However, this is taught by Jorba Closa. Jorba Closa teaches a fluid ejection system (para 0011). Jorba Closa further teaches selecting mask settings having different density settings in order to control for printhead temperature alignment (paras 0034-0038). Jorba Closa further teaches modifying the alignment to only certain printing areas where it is expected to have temperature increases such as print areas more densely filled (para 0072)(Jorba Closa teaches that the amount of print fluid to be ejected, the firing frequency of the printhead, the printing mode, print fluid density, how long firing is sustained, and length of print swaths affect the temperature para 0013, and each of these is interpreted by the Examiner as a “power profile” as each depends on power consumption). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of modified Kunimine with the system of Jorba Closa in order to control for printhead temperature issues.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunimine and Anderson as applied to claim 2, above, and further in view of Ikagawa (US20140292846).
In addition to the discussion of claim 2, above, modified Kunimine does not teach wherein the actuation controller is to select the first set of mask data and the second set of mask data based on fluid ejection drop weight. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Ikagawa teaches a fluid ejection system (para 0010). Ikagawa further teaches selecting the mask based on the weight of ink drops for each shot ejected from the nozzle (para 0058). It would have been obvious to a person having ordinary skill in the art to combine the system of Kunimine with the mask selection of Ikagawa because all of the claimed features are known in the prior art and the combination yields predictable results, e.g. the mask selection adapts for the weight of ink drops.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745